DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention of group I – claims 1-9 and species II (of figures 14-24) in the reply filed on 09/08/2021 and interview of 10/29/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the third channel”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7, 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Stafford et al. (US 8,087,522).
Regarding claim 1, Stafford et al. (hereafter “D1”) discloses a modular shelving system comprising: a plurality of shelves (400 – figure 19), each shelf having a length and defining a first passage (one of passages under 26 – figure 3), a second passage (another of passages under 26), a first channel (below 352 in figure 3), and a second channel (at 105) that each extend the full length of their respective shelf (seen in figures 2, 9); a plurality of bars (320, 322) each bar defining a length and including a first bar opening (upper/lower ones of 324/326) at a first end and a second bar opening at a second end opposite the first end; and a plurality of connectors (bracket assembly 54), each connector including at least two male portions (112), each male portion sized and shaped to be received in one of the first passage, the second passage, the first bar opening, and the second bar opening to interconnect each of the plurality of shelves and each of the plurality of bars (col. 9, lines 16-29).

Regarding claim 7, D1 discloses wherein each shelf (400) further comprises a third channel (tray receptacle 88) that extends the full length of the shelf and defines an open side that faces upward when the shelf is assembled (figure 2).
Regarding claim 9, D1 discloses wherein each shelf (400) is formed from a polymer material and is extruded to have a common uniform cross section for the entire length (col. 2, lines 54-60).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stafford et al. (US 8,087,522) in view of Peavey et al. (WO 2015/057479).
Regarding claim 3, D1 discloses a lighting element in the second (bottom side) channel but not in the first channel arranged to at least partially illuminate an object positioned on the top surface of the first of the plurality of shelves.

It would have been obvious to one of ordinary skill in the art at the time of filing to integrate lighting elements as taught by D2 into the first channel of D1 for lighting of products on shelf surface.
Regarding claim 4, D1 discloses a cover (at slots 76) coupled to the first of the plurality of shelves and arranged to cover the open side of the first channel (figure 1).
Regarding claim 5, D1 discloses comprising a second lighting element (at light source 214) positioned within the second channel (at 105) of the first of the plurality of shelves and arranged to at least partially illuminate an object positioned on the top surface of a second of the plurality of shelves disposed below the first of the plurality of shelves (figure 3).
Regarding claim 6, D1 discloses further comprising a second cover (cover/housing at 214 at light source 56) coupled to the first of the plurality of shelves and arranged to cover the open side of the second channel.
Regarding claim 8, D2 discloses use of wiring/cable in the channel of a panel/shelf. It would have been obvious to one of ordinary skill in the art at the time of filing to provide a power wire (which would give off some amount of heat) in the third channel for the lighting devices.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See notice of references cited form PTO-892.  References not applied but cited are .	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320. The examiner can normally be reached Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICK D HAWN/Primary Examiner, Art Unit 3631